Citation Nr: 1744467	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  15-35 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for calcium spur on the backbone, initially considered as right shoulder glenohumeral joint osteoarthritis (claimed as bone spur, right shoulder blade).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Barrett, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1954 to March 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he has a right upper back disability related to service.  Additional development is required in this appeal prior to adjudication.

In statements dated in November 2015 and July 2017, the Veteran reported receiving treatment through Dr. P.A. at the Sundance Medical Clinic for over 50 years.  He indicated that this facility has since closed down and no treatment records are available.  The Veteran further noted that Dr. P.A. may have been affiliated with the Shakopee VA healthcare system until he retired in August 2014.  

At his May 2015 VA examination, the Veteran reported seeing a chiropractor for at least 50 years.  The Veteran did not specify whether this chiropractor was Dr. P.A. or a different clinician.  He also mentioned receiving treatment from the Ford Motor plant following a whiplash injury in 1958 related to a motor vehicle accident.  In other correspondence, the Veteran appeared to suggest that he had also received treatment for his upper back condition from more than one chiropractor.  

Further, it is unclear from the record whether, and for how long, the Veteran has received VA treatment, if any.  The only VA treatment record associated with the Veteran's claim file is a treatment note from the Minneapolis VA Health Care System dated in September 2016.

On remand, the RO should contact the Veteran and clarify the source of all pertinent medical treatment.  Any and all identified private and VA treatment records are pertinent to establishing service connection for the Veteran's claimed disability must be obtained after receiving any necessary releases from him.

Finally, the file contains a medical nexus opinion from a VA physician dated in September 2016.  The physician opined that it is more likely than not that the Veteran's 'current and ongoing back pain' is from an injury that occurred in the service while carrying a machine gun on his back.  Although this physician appears to link the Veteran's claimed disability to service, it is unclear as to whether he was denoting a causal relationship between the specific diagnoses in question, namely right glenohumeral joint osteoarthritis and degenerative arthritis of the thoracolumbar spine.  Thus, on remand an addendum opinion to the May 2015 VA examination should be obtained following any additional evidence obtained as a result of this remand.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and request that he specifically identify any and all private treatment received in connection with the claimed disability from 1957 to the present.  Ask the Veteran and his representative to provide sufficient information, and if necessary, authorization, to enable the RO to obtain any additional records pertinent to the claim on appeal, to specifically including any chiropractic treatment records from Dr. P.A., the Sundance Medical Clinic, Ford Motor Plant, or other identified facility from 1957 to the present.  

After confirming the dates of VA treatment from the Veteran, obtain copies of all VA treatment records not already of record. 

If either the VA or private records are unavailable, the Veteran's claim file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Following the receipt of any additional medical records secured as a result of the first Remand directive, obtain an addendum opinion from the May 2015 VA examiner regarding the nature and etiology of the Veteran's currently diagnosed conditions.  If that examiner is unavailable, then the file should be reviewed by a clinician with sufficient expertise to determine the etiology of the Veteran's minimal degenerative spurring of the glenoid.  If the new examiner determines that a clinical evaluation is necessary in order to provide the opinion requested, then one should be provided and all indicated tests and studies performed.  The claims file must be provided to and reviewed by the examining clinician.

For the currently diagnosed conditions of right glenohumeral joint osteoarthritis and degenerative arthritis of the thoracolumbar spine, the examiner is to indicate whether it is at least as likely as not (a 50 percent or greater probability) that either condition had onset in service or within a year of discharge; or, whether either is otherwise related to service.  

The examination report must include a complete rationale for all opinions expressed.  

In providing the requested opinions, the examiner must consider the Veteran's credible lay statements regarding the manner in which he carried his weapon in service, shoulder/upper back symptoms noted in service, and continuity of symptoms thereafter.  The examiner is cautioned not to offer a negative opinion based solely on the lack of a diagnosed right upper back/shoulder disability in the service treatment records or absence of documented chiropractic treatment after discharge.

3.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case to the Veteran and his representative and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

